Citation Nr: 0124704	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  00-01 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
surgery residuals of the right (major) middle finger on 
appeal from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active service from May 1994 to May 1998.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
March 1999 rating determination by the Boston, Massachusetts 
Regional Office (RO) which, in pertinent part, established 
service connection for residuals of surgery, right middle 
finger and assigned a 10 percent evaluation. 

The Board notes that the veteran has appealed the initial 
rating assigned for the service-connected surgery residuals 
of the right middle finger following the grant of service 
connection for that condition.  In light of the distinction 
noted by the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999), the Board has recharacterized the issue as one 
involving the propriety of the initial evaluation assigned.  


FINDINGS OF FACT

1.  The veteran's service-connected surgery residuals of the 
right middle finger are currently manifested by complaints of 
weakness, pain, and stiffness in the right hand; on 
examination X-ray were within normal limits, grip and 
strength were also normal.  For muscle group IX, the muscle 
group could move the third metacarpal phalangeal joint only 
with assistance or with gravity elimination, there was a full 
range of motion of the remaining digits in the right hand.

2.  Limitation of motion of the right middle finger, 
considered together with pain and other limitation of 
functioning associated with the right middle finger surgery 
residuals, do not result in limitation of functioning greater 
than unfavorable ankylosis of the right middle finger, and do 
not result in limitation of functioning equivalent to actual 
amputation with metacarpal resection and more than half the 
bone lost.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
surgery residuals of the right (major) middle finger have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.40, 4.45, 
4.71a, Codes 5226, 5309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran was seen in 
April 1998 for complaints of pain and swelling of the second 
and third fingers of the right hand after wrestling with a 
fellow Marine.  X-rays were negative for fracture or 
dislocation.  The diagnosis was ruptured tendon.  

VA outpatient treatment records show that in May 1998, 
shortly after service discharge, the veteran was seen for 
swelling of the right third metacarpal joint after playing 
basketball.  He reported a history of right middle finger 
injury while wrestling, which was treated with ice and 
Motrin, with no change in symptoms since then.  X-rays at 
that time were reportedly negative.  Treatment records also 
include an August 1998 discharge summary, which noted the 
veteran's history of right hand injury.  Subsequent 
examination revealed the extensor tendon to the right middle 
finger was subluxating with digital motion along with ulnar 
deviation of the finger with flexion.  The preoperative 
diagnosis was sagittal band injury, right middle finger.  The 
veteran underwent sagittal band reconstruction of the 
metacarpophalangeal joint hood of the right middle finger.  
He was given an extensor splint and scheduled for 
occupational therapy.

On VA examination in September 1998 the examiner noted the 
veteran's history of right finger injury in service.  At that 
time the veteran related that he had been treated by a 
physician and a ruptured tendon was diagnosed.  X-rays at 
that time did not reveal any fracture.  In August 1998 the 
injury was surgically repaired.  Following surgery the 
veteran was put on regular physical therapy which helped the 
swelling, pain and movement of the fingers.  He was recently 
seen in the Emergency Room because of extreme pain and 
discomfort and advised to continue physical therapy, which he 
had not been able to follow up with regularly.  He related 
that he was unable to write with the right hand.  

Examination of the right hand revealed deformity over the 
dorsal aspect and swelling 2+.  There was a non-tender healed 
scar on the center of the dorsal aspect of the right hand.  
The interosseous muscles were weak and the veteran was unable 
to hold a pen properly to write.  There was atrophy of the 
thenar and hypothenar muscles.  Radial pulse was normal and 
there was no sensory change, although he was not able to grab 
a pen steadily in order to write a few words.  The examiner 
concluded that the veteran's employability as a heavy machine 
gunner may be somewhat limited due in part to his problems 
with his hand.

Other VA outpatient treatment records include an entry dated 
October 29, 1998 which shows that the veteran was asked to 
attend outpatient occupational therapy but declined, stating 
that his hand was improving adequately with his home program.  
In November 1998, the veteran was evaluated for right hand 
pain and swelling over the fourth and fifth metacarpal after 
a reinjury.  X-rays of the right hand showed no evidence of 
fracture, dislocation or demonstrable soft tissue swelling.  

The remaining records show that in mid November 1999 the 
veteran was seen for complaints of right arm pain involving 
the elbow, forearm and hand.  The examiner noted the 
veteran's history of right hand injury and subsequent 
surgery.  The veteran reported that since surgery he has had 
intermittent swelling of his right hand which he was told 
would resolve in 6 months.  Approximately two months prior 
the veteran started experiencing sharp pain in his right 
elbow radiating down forearm to his hand.  He reported that 
his right hand is numb when he awakens, lasting for 5 minutes 
and resolves after shaking.  He stated that he feels that a 
loss of strength in his right hand and has been taking Motrin 
without relief.  He also started painting houses but had been 
unable to secondary to pain.  Examination revealed tenderness 
over the lateral epicondyle and pain with extension  against 
resistance.  There was no warmth or erythema of the right 
hand but swelling of the metacarpals.  Tinel's sign was 
negative and Phelan's was positive.  The clinical assessment 
was tendonitis.  

Subsequent evaluation in late November showed continued 
complaints of hand elbow and shoulder pain.  The veteran's 
history was significant for complaints of right hand tingling 
and numbness with occasional sharp pains radiating from his 
elbow to his wrist and severe loss of grip strength.  The 
hand pain had progressed to include his arm and stiffness in 
his shoulder.  Recently his whole arm below the elbow would 
become numb while he slept.  He complained of increasing pain 
while lying down prior to sleeping and difficulty sleeping.  
The examiner noted that positive Phalen's testing suggested 
carpal tunnel syndrome with possible tendonitis.  A wrist 
splint at night had virtually eliminated the hand numbness, 
however, his other symptoms of sharp pains radiating from the 
lateral forearm to the wrist continued along with decreased 
grip strength.  

Examination of the hand revealed slight inflammation in the 
right third metacarpal phalangeal joint.  There was no pain 
to palpation.  There was decreased unilateral grip strength.  
The forearm had some pain on deep palpation medial to the 
lateral epicondyle but no inflammation or pain noted on 
palpation.  There was no pronation or supination weakness 
noted.  There was pain noted on extension of the wrist with 
closed fist against resistance or on flexion of the wrist 
against resistance.  Tinel's sign was negative and the right 
shoulder had full range of motion.  The examiner concluded 
that although Tinel's sign was negative, carpal tunnel 
syndrome was not ruled out.  Also based on the response to 
the sling overnight and the veteran's current presentation, 
an element of carpal tunnel syndrome was suggested with a 
possible second condition such as tendonitis also present.  
Other possibilities included median nerve impingement at the 
elbow or some type of mononeuritis.  There was no sign that 
suggested any type of central compression or anterior scalene 
syndrome involving the nerves proximal to the elbow although 
this must be considered.  X-rays showed no significant soft 
tissue or bony abnormality and no significant interval 
changes since November 1998.  

Additional VA outpatient treatment records from December 1000 
to May 2000 show continued evaluation and treatment for wrist 
and elbow tendonitis.  A March 2000 EMG report showed that 
nerve conduction study of the right upper extremity was 
essentially normal.  There were early signs suspicious for an 
extremely early right-sided carpal tunnel syndrome but 
clinical correlation was recommended.  In May the veteran was 
seen for complaints of pain and swelling of the right elbow 
after he hit it against a seawall.

A Compensation and Pension Examination dated in January 2001 
the veteran stated that he had problems with the muscles of 
his right hand, wrist and forearm.  He noted having loss of 
feeling, numbness, tingling pain from his right hand to his 
right elbow and a decrease in arm strength.  He reported that 
the symptoms occurred off and on and were distressing.  
Overuse and prolonged physical activity caused flare-ups.  He 
used Motrin, Percocet, hand sprints and rest to alleviate his 
symptoms.  The veteran also complained of stiffness and 
cramps of his middle right finger and that some of his 
activities, such as working construction, were limited due to 
muscle fatigue.  The dominant hand of the veteran is the 
right hand that he uses for eating, writing and combing his 
hair.  He was able to make a tight fist.  He had normal 
strength and was able to tie his shoelaces, fasten buttons, 
pick up a piece of paper and tear it and pick up a pin and 
grasp it with no difficulty.  

The appearance of the thumb was within normal limits.  There 
was no heat, redness swelling, effusion, drainage, abnormal 
movement, instability, or weakness of either thumb.  Range of 
motion was within normal limits.  Radial abduction was 0 to 
70 degrees, palmar abduction was 0 to 70 degrees, the 
metacarpophalangeal (MP) joint was 0 to 60 degrees and the 
interphalangeal (IP) joint was 0 to 60 degrees.  The 
appearance of both index fingers was within normal limits.  
There was no heat, redness, swelling, effusion, drainage, 
abnormal movement instability, or weakness.  Range of motion 
was within normal limits.  The distal interphalangeal (DIP) 
joint was 0 to 90 degrees, the proximal interphalangeal (PIP) 
joint was 0 to 100 degrees, and the MP joint was 0 to 90 
degrees.  The appearance of both ring fingers was within 
normal limits.  There was no heat, redness, swelling, 
effusion, drainage, abnormal movement instability, or 
weakness.  Range of motion was within normal limits.  The DIP 
joint was 0 to 90 degrees, the PIP joint was 0 to 100 
degrees, and the MP joint was 0 to 90 degrees.  The 
appearance of both little fingers was within normal limits.  
There was no heat, redness, swelling, effusion, drainage, 
abnormal movement instability, or weakness.  Range of motion 
was within normal limits.  The DIP joint was 0 to 90 degrees, 
the PIP joint was 0 to 100 degrees, and the MP joint was 0 to 
90 degrees.  

There was a scar present 3-centimeters x 0.3 centimeters on 
the third metacarpal phalangeal joint of the right hand.  
There was no sensitivity, tenderness or keloid formation of 
the scar.  There was no muscle herniation.  For muscle group 
IX, the muscle group could move the joint only with 
assistance or with gravity elimination.    However, the 
veteran was able to grasp, twist, express, write and touch 
using his right hand.  The diagnosis was middle finger, 
ankylosis; group IX intrinsic muscle.

Analysis

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R. § 3.102).  They also 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (to be codified at 38 C.F.R. § 3.159(b)).  
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)).

In this particular case, although the RO did not have the 
benefit of the explicit provisions of the VCAA, the RO 
nevertheless made reasonable efforts to develop the record, 
in that the service medical records were obtained and 
associated with the claims folder, and they appear to be 
intact.  The RO has also requested and obtained VA medical 
records and reports.  The veteran has subsequently undergone 
a VA compensation examination in January 2001, and a copy of 
the examination report has been associated with the file.  
Moreover, the record reflects that the March 1999 rating 
decision, the August 1999 Statement of the Case, and the May 
2001 Supplemental Statement of the Case addressed the law and 
the evidentiary shortcomings of the veteran's claim.  The 
veteran has not alluded to other evidence not of record and, 
indeed, the Board is unable to identify any such evidence.  
Thus, the veteran has received the notice and the assistance 
contemplated by law.  Adjudication of this appeal, without 
referral to the RO for initial consideration under the new 
law, poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Thus, the 
claim is ready to be reviewed on the merits.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  With respect to claims for increased rating, 
however, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Board notes that when service connection for the right 
middle finger surgery residuals was established in March 
1999, the disability was evaluated under Code 5309 for injury 
to Muscle Group IX, which includes the intrinsic muscles of 
the hand and the corresponding Code 5226 for favorable or 
unfavorable middle finger ankylosis of the major or minor 
hand.  This provision applies to the intrinsic muscles that 
supplement the function of the forearm muscles in delicate 
manipulative movements.  The intrinsic muscles include the 
thenar eminence; short flexor, opponens, abductor and 
adductor of thumb; hypothenar eminence; short flexor, 
opponens and abductor of little finger; 4 lumbricales; 4 
dorsal and 3 palmar interossei.  A note to the criteria 
further states that the hand is so compact a structure that 
isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc.  
Rate on limitation of motion, minimum 10 percent.  See 38 
C.F.R. § 4.73, Code 5309 (2001).

Under Code 5226, the sole and maximum evaluation of 10 
percent is assigned for favorable or unfavorable middle 
finger ankylosis of the major or minor hand.  Note (3) 
provides that, when only one joint of a digit is ankylosed or 
limited in its motion, the determination will be made on the 
basis of whether motion is possible to within 2 inches (5.1 
centimeters) of the median transverse fold of the palm; when 
so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.  Extremely unfavorable ankylosis will 
be rated as if it were an amputation.  38 C.F.R. § 4.71a, 
Code 5226 (2001).

Diagnostic Code 5154 contemplates amputation of the middle 
finger, and a 20 percent evaluation is assigned for major or 
minor hand middle finger amputation with metacarpal resection 
(more than half the bone lost).  Without resection of the 
metacarpal, amputation at the proximal interphalangeal joint 
or proximal thereto warrants a rating of 10 percent.  38 
C.F.R. § 4.71a, Code 5154 (2001).

The record shows that the veteran's inservice injury to his 
dominant right middle finger necessitated surgery and post-
service treatment records have revealed significant 
limitation of motion of the finger, along with pain, numbness 
and weakness.  While these records do not show ankylosis of 
the finger, it is the Board's judgment that the above 
findings coupled with a recent examiner's findings that 
muscle group IX, could move the third metacarpal phalangeal 
joint of the right hand only with assistance or with gravity 
elimination result in a disability picture that is analogous 
to ankylosis of the right middle finger.

In appraising the veteran's residual right middle finger 
problems, it is noted that the previously mentioned surgical 
procedure has not been entirely successful in alleviating his 
symptoms.  He has continued to have significant pain and 
limitation of function after the surgery.  The VA examination 
in 1998, one month after the surgery showed weak interosseous 
muscles.  The veteran was unable to hold a pen properly to 
write and there was atrophy of the thenar and hypothenar 
muscles.  The Board finds, therefore, that the veteran's 
complaints of pain and weakness in the right hand are 
credible.  See Baldwin v. West, 13 Vet. App. 1 (1999) (the 
Board must analyze the credibility of the evidence).

However, in this case, there is no evidence of limitation of 
motion such as would provide for a higher rating.  At the 
January 2001 VA examination, the veteran could make a tight 
fist and grip strength was normal.  Despite the restrictive 
nature of his service-connected right middle finger 
disability, he was able to grasp, twist, write, touch, and 
express with his hands with no difficulties.  There is no 
additional muscle damage or pain other than that contemplated 
by the currently assigned 10 percent rating.

Even if extremely unfavorable ankylosis were present, the 
appropriate amputation rating would still be 10 percent.  For 
the 20 percent rating to be assigned, there would have to be 
actual amputation with metacarpal resection and more than 
half the bone lost, or disability equivalent thereto.  No 
medical professional has described the veteran's disability 
as being manifested by actual amputation with metacarpal 
resection and more than half the bone lost, or disability 
equivalent thereto. 

Rather, recent medical records reflect other non-service 
connected conditions have been reported and appear to account 
for a significant portion of the veteran's complaints.  
Recent treatment records show complaints of complaints of 
right arm pain involving the elbow, forearm and hand 
associated with early carpal tunnel syndrome, tendonitis, 
median nerve impingement or mononeuritis.  Having carefully 
considered the entire record, the Board finds that the 
evidence indicates that the majority of the veteran's current 
symptomatology is due to non-service connected conditions and 
is not related to his service-connected right middle finger 
surgery residuals.  Therefore, the preponderance of the 
evidence establishes that the symptoms do not meet the 
criteria for an increased rating. 

The Board further acknowledges the veteran's complaints of 
increased pain and limitation of motion on use, and has 
considered such in conjunction with 38 C.F.R. §§ 4.40, 4.45, 
4.59, consistent with the decision of the United States Court 
of Appeals for Veterans Claims (Court) in DeLuca v. Brown, 
8 Vet.App. 202 (1995).  However, the Board also notes that 
the Court has held that consideration of functional loss due 
to pain is not required when, as in this case, the currently 
assigned rating is the maximum disability rating available 
for limitation of motion.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  Thus, such does not provide an additional 
basis for an increased evaluation.

As established by the medical evidence and the veteran's 
contentions, the right middle finger demonstrates a degree of 
functional loss comparable to ankylosis of the proximal 
interphalangeal joint.  After a careful review of the 
available Diagnostic Codes and medical evidence of record, 
Diagnostic Codes other than 5226 do not provide a basis to 
assign an evaluation higher than the 10 percent evaluation 
currently in effect.  The veteran is currently receiving the 
highest available rating for his disability.  The Board 
additionally notes that the identified scar associated with 
the service-connected right middle finger surgery has not 
been shown to be symptomatic so as to warrant an additional 
separate rating under 38 C.F.R. Part 4, Diagnostic Codes 
7803-7805 (2001).

The current level of disability shown is encompassed by the 
ratings assigned and with due consideration to the provisions 
of 38 C.F.R. § 4.7, a higher evaluation  is not warranted for 
any portion of the time period under consideration.  The 
Board has considered staged ratings, under Fenderson v. West, 
12 Vet.App. 119 (1999), but concludes that they are not 
warranted as the veteran's right middle finger disability is 
not shown to have been more disabling at any time since 
service separation.  In making this determination, the Board 
has considered the veteran's contentions and allegations of 
entitlement, which are considered credible insofar as he 
described impairment due to his service-connected disability. 

The Board has also considered the veteran's claim for an 
increased rating on an extraschedular basis.  Extraschedular 
ratings are awarded in the exceptional case where the 
schedular evaluations are found to be inadequate.  An 
extraschedular evaluation requires a finding that the case 
presents such an unusual or exceptional disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2001).  In the present case, the 
veteran's right hand disorder is not shown to have required 
frequent hospitalization.  Moreover, he has not demonstrated 
that his right middle finger disorder, in and of itself, is 
productive of marked interference with his employment.  In 
particular, although he alleges that the pain and discomfort 
in his right hand affect his activities, in particular 
employment as a housepainter, the record indicates that he 
was able to make a tight fist and had normal strength.  He 
was able to tie his shoelaces, fasten buttons, pick up a 
piece of paper and tear it and pick up a pin and grasp it 
with no difficulty.  Further he was able to grasp, twist, 
express, write and touch using his right hand.  Thus, in the 
absence of evidence of such factors, the Board determines 
that the criteria for submission for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  Therefore, 38 C.F.R. § 3.321(b)(1) does not 
provide an additional basis for an increased evaluation.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
surgery residuals of right middle finger is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals


 



